DETAILED ACTION
Election of Species
1.	This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species are as follows: the full scope of tissue injuries associated with ischemia reperfusion injury; the genus of ADH inhibitors, AKR inhibitors, SCoR inhibitors, and PKM2 inhibitors; the type of transplant associated with ischemia reperfusion injury; and the species of NAD+ and/or NAD+ precursor.
As such, the following species elections are required:
(1) 	Elect a single compound species of ADH inhibitor, AKR inhibitor, SCoR inhibitor, or PKM2 inhibitor, (e.g., the AKR1A1 inhibitor imirestat, or a specific analogue thereof (as recited in claim 15)); and
(2)	Elect a single tissue injury associated with ischemia reperfusion injury, (e.g., acute kidney injury (as recited in claim 4)); and
(3) 	Elect a single type of transplant associated with the ischemia reperfusion injury, (e.g. NONE, or kidney transplant (as recited in claim 11)); and
(4)	Elect a single species of NAD+ and/or a NAD+ precursor, (e.g., NONE, or tryptophan (as recited in claim 23)).

2.	The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: even though the species require the technical feature of preventing or treating tissue injury comprising administering any ADH inhibitor, AKR inhibitor, SCoR inhibitor, or PKM2 inhibitor,  these shared technical features do not represent a contribution over the prior art as disclosed by U.S. 2017/0360755 A1, which teaches a method for preventing or treating a tissue injury and/or promoting tissue repair in a subject in need thereof (Para. [0148],... the ADH inhibitors, AKR inhibitors, and/or SNO-CoAR inhibitors can be used to treat a subject that exhibits at least one symptom of an ischemic tissue or tissue damaged by ischemia (see claim 1). Accordingly, Applicant is required to (i) elect a single disclosed species for each of (1)-(4) above, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable even though the requirement may be traversed (37 CFR 1.143); and (ii) identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  Currently, claims 1 and 4-23 are generic.
3.	The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
4.	Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
5.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680. The examiner can normally be reached Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628      

/CRAIG D RICCI/Primary Examiner, Art Unit 1611